—In a paternity and visitation proceeding pursuant to Family Court Act article 5, the petitioner appeals from an order of the Family Court, Kings County (Hepner, J.), dated April 3, 1998, which, without a hearing, granted the mother’s motion to dismiss the paternity and visitation petition on the ground of equitable estoppel.
Ordered that the order is affirmed, without costs or disbursements.
The petitioner, who is serving a sentence of 25 years to life imprisonment, waited until the subject child was eight years old before attempting to establish his paternity and visitation rights, and provided no explanation for the delay. He concededly never provided economic support for the child, and had no contact with him between his fourth and eighth birthdays. In the past several years, the child has developed a close relationship with his mother’s boyfriend, and calls him “Daddy.” Under the circumstances, and in light of the petitioner’s failure to identify the benefit that would accrue to the child if his paternity and visitation petition was granted, the Family Court properly granted the mother’s motion to dismiss the petition on the ground of equitable estoppel without a hearing (see, Matter of Dion D. v Nykeeba Chyrisse M., 250 AD2d 429; Matter of Richard W. v Roberta Y., 240 AD2d 812; Matter of Glenn T. v Donna U., 226 AD2d 803; Matter of Terrence M. v Gale C., *649193 AD2d 437). Ritter, J. P., Friedmann, Luciano and Smith, JJ., concur.